IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,018-02




EX PARTE ERIC LAMOND DAVIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08CR-123 IN THE 349TH  DISTRICT COURT
FROM HOUSTON COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment. 
            On February 6, 2013, this Court remanded this application to the trial court for findings of
fact and conclusions of law addressing three of the six grounds for review raised by Applicant


.  On
May 30, 2013, the trial court made findings of fact and conclusions of law that were based on the
habeas application, affidavits filed by the trial prosecutor and trial counsel, findings of fact and
conclusions of law entered in a previous habeas application challenging this conviction, a review of
the trial court’s file, and personal observations and memory of the case.  The trial court
recommended that relief be denied.
            This Court has undertaken an independent review of all the evidence in the habeas record. 
We adopt the trial court's findings and conclusions of law, except for findings #42,  #45, #69, #73
and #77, which are not supported by the habeas record.  Based upon the trial court's findings and
conclusions and our own review, we deny relief.
 
 
Filed: November 27, 2013
Do not publish